RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0293-17T2

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

P.K.S.,

     Defendant-Appellant.
____________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF B.A.N.M. and M.J.L.M.,

     Minors.
____________________________________

              Submitted May 30, 2018 – Decided July 10, 2018

              Before Judges Fisher and Sumners.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Gloucester
              County, Docket No. FG-08-0021-17.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Lauren M. Derasmo, Designated
              Counsel, on the brief).

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Melissa H. Raksa, Assistant
            Attorney General, of counsel; Amy Melissa
            Young, Deputy Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, attorney
            for minors (Charles Ouslander, Designated
            Counsel, on the brief).

PER CURIAM

     Defendant appeals from a Family Part order terminating her

parental rights to her then almost three-year old son B.A.N.M

(Barry),1    and   her    then   one-and-a-half-year   old   son   M.J.L.M.

(Mike).2     The Law Guardian supports termination and urges us to

uphold the order.        We affirm, substantially for the reasons stated

by Judge Timothy W. Chell in his thorough twenty-five page written

decision issued with the order.

     The pertinent trial evidence is detailed in the judge's

decision.    A summary will suffice here.       The judge found that both

of the Division of Child Protection and Permanency's (Division)

witnesses, the caseworker and its expert in clinical and forensic

psychology, Dr. James L. Loving, Psy. D., gave credible testimony

that established defendant's lack of parental ability endangered

her "children's safety, health, and development," causing them

"real and substantial harm."              Defendant did not present any



1
   We use pseudonyms to protect the identities of the parties
involved.
2
    The children's biological fathers are unknown.

                                      2                             A-0293-17T2
witnesses. In fact, she showed little interest in the proceedings;

failing to attend the trial, and attending only one of the five

pre-trial hearings.

       When Barry was about two-and-a-half years old and living with

defendant, their house – to put it mildly – was in a deplorable

condition; rotting groceries in the driveway surrounded by flies

and maggots; dog feces inside the house; urine stains throughout

the house; a dirty kitchen with an inoperable refrigerator; and

graffiti on the walls and doors.          This discovery, along with a

doctor's examination of Barry that revealed several abrasions and

a bald spot on his head suggesting he was laying on his back for

extensive periods, led to an Abuse and Neglect proceeding.             That

litigation, in which defendant stipulated she abused or neglected

Barry because her home was unsafe, culminated in an order awarding

the Division custody, care, and supervision of Barry. Seven months

earlier, the Division was granted custody, care, and supervision

of Mike – a week after his birth and before he left the hospital.

       With her sons placed with resource parents, defendant was

offered services to assist her with             the Division's plan for

reunification.     However, the plan was transformed to termination

when   defendant   was   dismissed    from   three   visitation   programs

offered by the Division due to her inconsistent participation;

failure    to   obtain   suitable    housing;   failure   to   provide    an

                                      3                            A-0293-17T2
acceptable family member to serve as kinship legal guardian; and

failure to demonstrate no ability to properly parent her sons.

     Dr. Loving opined that, based upon his bonding evaluations

of the boys with the resource parents, they have a sense of safety,

security and trust with the resource parents, such that if they

were removed from them, it would place them at a high risk for

serious and lasting harm that defendant would be unable to resolve.

No bonding evaluation was conducted between defendant and the boys

because she failed to attend the evaluation.

     Based upon the evidence presented, Judge Chell issued a

written decision analyzing how the Division satisfied the four

prongs   of   the   best-interests-of-the-child            standard,   N.J.S.A.

30:4C-15.1(a),      and    entered   an       order   terminating   defendant's

parental rights to her sons.         Defendant contends the judge erred

because there was insufficient, credible evidence supporting the

order.

     We disagree.         Our review of the Judge Chell's comprehensive

decision is limited.        We defer to his expertise as a Family Part

judge, Cesare v. Cesare, 154 N.J. 394, 412 (1998), and we are

bound by his factual findings so long as they are supported by

sufficient credible evidence.         N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 269 (2007) (citing In The Matter of

Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)).

                                          4                             A-0293-17T2
After reviewing the record, we conclude that defendant's arguments

are without sufficient merit to warrant discussion in a written

opinion, R. 2:11-3(e)(1)(E), because the judge's factual findings

are fully supported by the record and, in light of those facts,

his legal conclusions are unassailable.

     Affirmed.




                                5                          A-0293-17T2